SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) (Amendment No. 2) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d - 1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) MEDICAL CONNECTIONS HOLDINGS, INC. (Name of Company) Common Stock, par value $.001 per share (Title of Class of Securities) 58455T 10 4 (CUSIP Number) Anthony J. Nicolosi c/o Medical Connections Holdings, Inc. 2300 Glades Road, Suite 207E Boca Raton, Florida33431 Tel. No.: (561) 353-1110 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 30, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page1 of 5 Pages) CUSIP No. 5855T104
